Per Curiam.
A review of the record discloses that a summary judgment was rendered in favor of the defendants before the pleadings were closed. “A motion for summary judgment may be filed by any party at any time, addressed to the claim or counterclaim, after the pleadings are closed as between the parties to the motion. Practice Book § 379.” (Emphasis added.) Esposito v. Wethered, 4 Conn. App. 641, 644, 496 A.2d 222 (1985).
There is error, the judgment is set aside and the case is remanded for further proceedings in accordance with law.